DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateno (US Pub. 20090128719).
As per claim 1, Tateno teaches (in figures 11-16B) an optical compensation apparatus (15a1, 15e, and 15f), comprising: a negative C-plate (15f see paragraph 273); and two O-plates (15a1 and 15e see paragraphs 229, 269, 271-272), wherein composite phase differences between the two O-plates and the negative C-plate in a tilt-direction cross section are substantially same as phase differences produced by light having a plurality incident angles (“polar angle” see paragraph 269) in a predetermined incident-angle range (-30 degrees to 30 degrees see figure 16B and paragraphs 284-285) of the plurality of incident angles a vertical-alignment type liquid-crystal panel (15c see paragraph 208), and a sign of the composite phase differences is opposite to a sign of the phase differences (see paragraphs 281-282 and 284-285), the tilt-direction cross section being a cross section parallel to a tilt direction (P see paragraph 247) of liquid crystal in the vertical-alignment-type liquid crystal panel.
As per claim 7, Tateno teaches (in figure 11) that a part or all of the two O-plates (15a1 and 15e) and the negative C-plate (15f) are separated and formed as separate compensation plates (see figure).
As per claim 9, Tateno teaches (in figures 11-16B) a liquid-crystal display apparatus (15), comprising: a vertical-alignment-type liquid-crystal panel (15c see paragraph 208 and 269); and an optical compensation unit (15a1, 15e, and 15f) including a negative C-plate (15f see paragraph 273); and two O-plates (15a1 and 15e see paragraphs 229, 269, 271-272), wherein composite phase differences between the two O-plates and the negative C-plate in a tilt-direction cross section are substantially same as phase differences produced by light having a plurality of incident angles (“polar angle” see paragraph 269) in a predetermined incident-angle range (-30 degrees to 30 degrees see figure 16B and paragraphs 284-285) of the plurality of incident angles in the liquid-crystal panel, and a sign of the composite phase differences is opposite to a sign of the phase differences (see paragraphs 281-282 and 284-285), the tilt-direction cross section being a cross section parallel to a tilt direction (P see paragraph 247) of liquid crystal in the liquid crystal panel.
As per claim 10, Tateno teaches (in figures 11-16B) that the liquid-crystal panel (15c) is a transmission-type liquid-crystal panel (see figure 11).
As per claim 17, Tateno teaches (in figure 11) that a part or all of the two O-plates (15a1 and 15e) and the negative C-plate (15f) are separated and formed as separate compensation plates (see figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tateno (US Pub. 20090128719).
As per claims 2 and 12, Tateno teaches that an absolute value of an inclination coefficient (slope m of a line with the equation y=mx+b where y is phase difference and x is incident angle) of a phase difference of each of the O-plates (15a1 and 15e) in an approximate equation (y=mx+b) obtained by approximating a changing property of the phase difference with respect to an incident angle (“polar angle”) linearly is not 0 (see figures 10A-10B and 23B-23C and paragraphs 264 and 317).
Tateno does not explicitly teach that an absolute value of an inclination coefficient of a composite phase difference between the two O-plates in the tilt-direction cross section in an approximate equation obtained by approximating a changing property of the composite phase difference with respect to an incident angle linearly is not 0, and is 0.65 or less.
However, Tateno teaches (in figures 20A-24B) ratios (R[30]) of phase differences (Re (-30) and Re(30)) at different incident angles (-30 degrees and 30 degrees see paragraph 314) and front phase differences (Re(0)) for the O-plates that result in inclination coefficients (slope m of a line with the equation y=mx+b where y is phase difference and x is incident angle) of a phase difference of the O-plates in an approximate equation obtained by approximating a changing property of the phase difference with respect to an incident angle linearly is in the range of 0.133-0.45 (see figures 21A-22 and paragraphs 314 and 318 teaching a range of ratios R[30] of 1.5-3.2 for a front phase difference Re(0) in the range of 20-30 and a range of ratios of  5.5-9.5 for a front phase difference in the range of 15-17, a line passing through Re(-30), Re(0), and Re(30) as shown in figure 21B would have an equation of  y=mx+b where y is phase difference and x is incident angle. the slope                         
                            m
                            =
                             
                            
                                
                                    R
                                    e
                                    (
                                    -
                                    30
                                    )
                                    -
                                    R
                                    e
                                    (
                                    0
                                    )
                                
                                
                                    30
                                
                            
                            =
                            
                                
                                    R
                                    e
                                    (
                                    0
                                    )
                                    -
                                    R
                                    e
                                    (
                                    30
                                    )
                                
                                
                                    30
                                
                            
                        
                     and the ratio                         
                            R
                            
                                
                                    30
                                
                            
                            =
                            
                                
                                    R
                                    e
                                    (
                                    -
                                    30
                                    )
                                
                                
                                    R
                                    e
                                    (
                                    30
                                    )
                                
                            
                        
                     solving both equations for                         
                            R
                            e
                            
                                
                                    -
                                    30
                                
                            
                        
                     and setting them equal to one another yields                         
                            2
                            R
                            e
                            
                                
                                    0
                                
                            
                            -
                            R
                            e
                            
                                
                                    30
                                
                            
                            =
                            R
                            
                                
                                    30
                                
                            
                            R
                            (
                            30
                            )
                        
                     which solved for                         
                            R
                            e
                            
                                
                                    30
                                
                            
                        
                     yields                         
                            R
                            e
                            
                                
                                    30
                                
                            
                            =
                            
                                
                                    2
                                    R
                                    e
                                    (
                                    0
                                    )
                                
                                
                                    R
                                    
                                        
                                            30
                                        
                                    
                                    +
                                    1
                                
                            
                        
                     substituting this result back into the equation for m results in                         
                            m
                            =
                            
                                
                                    R
                                    e
                                    
                                        
                                            0
                                        
                                    
                                
                                
                                    30
                                
                            
                            (
                            1
                            -
                            
                                
                                    2
                                
                                
                                    R
                                    
                                        
                                            30
                                        
                                    
                                    +
                                    1
                                
                            
                            )
                        
                     which when evaluated over the recited ranges for R[30] and Re(0) gives the range of coefficients 0.133-0.45) and teaches that the inclination coefficient is a result effective variable in that if it is too high or too low contrast will be reduced (see paragraphs 317 and 321).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set an absolute value of an inclination coefficient of a composite phase difference between the two O-plates in the tilt-direction cross section in an approximate equation obtained by approximating a changing property of the composite phase difference with respect to an incident angle linearly to be greater than 0 and 0.65 or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claims 3 and 13, Tateno teaches that the absolute value of the inclination coefficient is not 0, and is 0.6 or less (see optimization detailed in the rejection of claims 2 and 12 above).
As per claims 4 and 14, Tateno teaches that a phase difference amount with respect to a 15- degree incident angle of the negative C-plate is 20 nm or less (see figure 12 and paragraph 275).
As per claim 6 and 16, Tateno teaches (in figure 11) that the two O-plates (15a1 and 15e) and the negative C-plate (15f) are formed adjacent to one another. 
Tateno does not specifically teach that the two O-plate and the negative C-plate are formed as an integrated optical compensation plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the O plates and the C plate as a single integrated optical compensation plate, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
As per claims 8 and 18, Tateno teaches (in figure 11) that the two O-plates (15a1 and 15e) and the negative C-plate (15f) are formed between the liquid-crystal panel (15c) and a polarizing plate (15d).
Tateno does not specifically teach that a part or all of the two O-plates and the negative C-plate are formed and integrated with the liquid-crystal panel or a polarizing plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to integrate the O plates and the C plate with the liquid-crystal panel and the polarizing plate, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tateno (US Pub. 20090128719) as applied to claim 9 above and in further view of Nakagawa (US Pub. 20090128718).
As per claim 11, Tateno teaches (in figure 11) that the liquid-crystal panel (15c) is a transmission-type liquid-crystal panel (see figure 11).
Tateno does not specifically teach that the liquid-crystal panel is a reflective-type liquid-crystal panel.
However, Nakagawa teaches (in figures 2-3 and 8) that a reflective-type liquid crystal panel (31 and 62 in figure 8) with an optical compensation unit (32A) including a negative C-plate (42); and two O-plates (43 and 44) is an art recognized equivalent to a transmissive-type liquid crystal panel (31 and 30 in figure 2) with an optical compensation unit (32) including a negative C-plate (42); and two O-plates (43 and 44). 
Because these two types of liquid crystal panels were art recognized equivalents at the time of filing it would have been obvious to one of ordinary skill in the art at the time of filing to replace the transmissive-type liquid crystal panel in Tateno with a reflective-type liquid crystal panel. 
Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference fails to teach every limitation of the claimed invention. Specifically, Applicant argues that Tateno fails to teach “composite phase differences between two O-plates and a negative C-plate that are substantially the same as phase differences produced by light have a plurality of incident angles”. This argument is unpersuasive. As shown in the rejection above, Tateno teaches that composite phase differences between two O-plates and a negative C-plate that are substantially the same as phase differences produced by light have a plurality of incident angles as Tateno teaches that light leakage occurs when phase differences of light at different polar angles generated by liquid crystal layer which has a refractive index ellipsoid is not canceled out and that light leakage does not occur when the phase difference of the liquid crystal layer is canceled out by forming retardation films which have refractive index ellipsoids such that the combination of refractive index ellipsoids of the retardation films and the liquid crystal layer approach a refractive index sphere (paragraph 244-246) and teaches that the that the combination of the O-plates, the negative C-plate, and the combination of the refractive index ellipsoids of the liquid crystal molecules, O-plates, and the negative C-plate results in a in a refractive index sphere (paragraph 282) resulting in no light leakage when the display is viewed at any position within 30 degrees from the normal direction of the display (figure 16B and paragraphs 284-285). Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871